Mr. Justice Orín,
dissenting, said:
I cannot concur in the enunciation of the law that a mandamus cannot issue when an officer misunderstands the law. If the law be difficult of comprehension, the court is to construe it, and if the officer does not comply with the directions of the court, a mandamus will issue. I think the rule of the Patent-Office authorizing the examiner to consider the question of abandonment was right and proper. An interference was declared, in which it was right to consider whether, although Baldwin was the prior inventor, he had not abandoned his invention to public use, and thereby forfeited his title to a patent. In this question Bigelow had an interest, *34and the evidence shows that he had probably a right to his. patent, and that Baldwin had not, by reason of his having abandoned his invention. To get rid of that testimony, a reference is made to the primary examiner on a question of abandonment, an ex-parte proceeding, in which nobody can be heard but Baldwin. That is an easy way to dispose of' Bigelow’s interest, but it looks to me like a mere dodge. That* is the way it impresses itself upon my mind.